Citation Nr: 0633697	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  96-48 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for congenital fusion, C4-
C5, evaluated as 20 percent disabling prior to February 7, 
2004, and as 30 percent disabling as of this date.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974. 

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to a 
rating in excess of 10 percent for residuals of a neck 
injury.  

In October 1995 the veteran testified at an RO hearing held 
in St. Petersburg, Florida.

In an August 1996 rating decision, the RO restored a prior 
rating of 20 percent for congenital fusion C4-5 continuously 
from its previous effective date of December 1, 1978.  This 
restoration was based on a finding that clear and 
unmistakable error had been committed in the November 1982 RO 
rating decision that reduced the rating for congenital fusion 
C4-5 from 20 percent to 10 percent.  

In February 2000 the Board remanded the case for additional 
development, including the acquisition of an orthopædic 
examination to determine the severity of the veteran's 
cervical spine disability.  The report of that examination, 
which was completed in April 2000, has been made a part of 
the record.

In December 2000 the Board again remanded the case for 
additional development, including the acquisition of another 
orthopædic examination.  The report of that examination, 
completed in February 2004, has been made a part of the 
record.

In a rating decision dated in May 2004 the RO increased the 
rating for congenital fusion C4-5 from 20 percent to 30 
percent effective February 7, 2004.  The case was then 
returned to the Board for review.  

In September 2004 the Board once again remanded the case for 
additional development, including the acquisition of a 
neurologic examination.  The report of that examination, 
completed in April 2005, has been made a part of the record.  


FINDINGS OF FACT

1.  The record contains no evidence of intervertebral disc 
syndrome.

2.  Prior to February 7, 2004, the veteran's cervical spine 
disorder was principally manifested by mild degenerative 
joint disease of the cervical spine, with minimal localized 
tenderness of the cervical spine, mild pain upon extreme 
range of motion, and no more than moderate limitation of 
motion with forward flexion greater than 15 degrees.  

3.  A compensation and pension (C&P) examination done on 
February 7, 2004, found forward flexion of the cervical spine 
limited to 20 degrees, extension limited to 5 degrees, right 
and left lateral flexion limited to about 15 to 20 degrees, 
and right and left lateral rotation limited to 25 degrees; 
there is no evidence of ankylosis of the cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
cervical spine disability prior to February 7, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290, (as in effect prior to September 26, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).

2.  The criteria for a rating in excess of 30 percent for the 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes, 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  In the evaluation of service-
connected disabilities the entire recorded history, including 
medical and industrial history, is considered so that a 
report of a rating examination, and the evidence as a whole, 
may yield a current rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

By a rating dated in August 1977, the veteran's cervical 
spine disability was initially evaluated as 10 percent 
disabling under Diagnostic Code 5290.  A 20 percent rating 
was established for the cervical spine disability under this 
code from December 1978.  The cervical spine disability 
continued to be rated under Diagnostic Code 5290 until a 
rating decision in May 2004 increased the rating to 
30 percent under Diagnostic Code 5241.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, Diagnostic Code 5290 provided 
for a 10 percent rating for slight limitation of motion of 
the cervical spine.  A 20 percent rating was warranted for 
moderate limitation of motion, and a 30 percent rating 
required severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003).  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for rating spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243 (2006).  Beginning September 26, 2003, a 30 percent 
evaluation is warranted when forward flexion of the cervical 
spine is limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A rating of 40 
percent is appropriate when there is unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2006). 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  Prior to September 23, 2002, a 
noncompensable evaluation was assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation 
was assigned for mild intervertebral disc disease, a 20 
percent rating was assigned for intervertebral disc syndrome 
which was moderate with recurring attacks, a 40 percent 
rating was warranted for intervertebral disc syndrome that 
was severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation was assigned 
for intervertebral disc disease that was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002).

Beginning September 23, 2002, a 60 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months; a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; a 20 percent evaluation 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
and a 10 percent evaluation is assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002-2003) and Diagnostic Code 5243 (2003-2006).

For purposes of evaluation under Diagnostic Codes 5293 and 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 and 
5293, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment shall 
be evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(3), and Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  VA treatment records dated prior to 
February 7, 2004, describe the veteran as suffering from mild 
degenerative joint disease of the cervical spine, with 
"minimal localized tenderness" of the cervical spine and 
"mild pain upon extreme range of motion."  X-rays taken in 
May 1994 showed the residuals of a congenital fusion of the 
C4-C5 vertebrae, and confirmed the onset of mild degenerative 
changes. 

A C&P spine examination done in November 1995 found normal 
range of motion on forward flexion, backward extension, 
lateral bending, and rotation.  According to the examiner, 
the veteran had musculoskeletal neck pain without 
radiculopathic and myelopathic features.

Examination of the cervical spine in April 2000 revealed 
flexion from 0 to 30 degrees; however, the examiner did 
detect pain with extreme flexion.  Even so, the examiner 
reported that flexion is "actually limited by his [the 
veteran's] body habitus as he [the veteran] was able to 
completely place his chin on his chest."  The examiner also 
reported that the veteran was able to rotate his cervical 
spine 30 degrees to the left and right; with some discomfort 
at the extreme of motion, and able to extend his neck "only 
to approximately 10 degrees."  Lateral bending was limited 
to 25 degrees to the left and right, but the veteran was 
nontender over the cervical spine and paraspinal musculature.  
Neurologic testing revealed good muscular symmetry in the 
upper extremities, and reflexes of 2+.  The examiner added 
that there was  no evidence of any decreased C6 sensation on 
the right, which had been previously suggested.  X-rays 
revealed the congenital anomaly at the C4-C5 vertebrae, as 
well as some mild osteophytic compression areas at C3-C4, C5-
C6, and C6-C7, which the examiner described as "mild 
degenerative changes."  The examiner added that "overall 
alignment of the cervical spine is excellent."  The examiner 
also remarked as follows:

He [the veteran] does not have any 
symptoms in his upper extremities, has 
good muscular symmetry, and 5/5 
strength, no sensory deficits and no 
radicular pain.  I believe the pain he 
has in his wrists and hands is due to 
ulnar nerve compression at the elbows 
in the cubital tunnel, which is 
unrelated to his cervical spine and is 
not uncommon in a man of his age and 
occupation.  He does have a limitation 
of motion, which is likely correlated 
to the injury he suffered in the 
service.  He primarily has loss of 
extension and rotation.  This is likely 
due to the posttraumatic degenerative 
changes from his injury, occupation in 
conjunction with the fused C4-C5 
vertebra.  His degenerative changes 
will likely continue to progress in the 
future with his current occupation.

On February 7, 2004, the veteran underwent another C&P spine 
examination for evaluation of his neck disorder.  Physical 
examination showed no tenderness to palpation in the cervical 
spine or the paraspinous musculature.  Sensory testing found 
5/5 upper extremity strength in both arms; however, some 
numbness in the bilateral ulnar distributions was noted, as 
well as "some decreased sensation of [the] right C6 
slightly."  Range of motion testing done pursuant to that 
examination found "approximately 20 degrees of flexion and 
only 5 degrees of extension."  Right and left lateral 
flexion was "approximately 15 to 20 degrees;" right and 
left lateral flotation was "approximately 25 degrees."  X-
rays showed no fractures or other bony lesions from C1 to C5, 
and showed normal alignment of the cervical spine.  According 
to the examiner, the veteran "does have significantly 
decreased range of motion which would offer significant level 
of disability."  The examiner added that "there does appear 
to be an incoordination, as well as a repeated use factor and 
an increase of his pain."

VA medical records dated after February 7, 2004, describe 
limitation of active and passive range of motion of the 
cervical spine for lateral flexion and rotation, as well as 
mild Froment's sign bilaterally.  

In April 2005 the veteran underwent a C&P neurologic 
examination.  Motor testing revealed giveaway weakness in 
muscle groups in the upper extremities but strength was 
intact in the lower extremities.  Sensory testing yielded the 
following findings:

decreased pinprick in the fifth digit 
as well as half of the fourth digit on 
the ulnar aspect. The left hand 
pinprick is reduced on the little 
finger.  The ring digit is reported as 
symmetric on both the ulnar and radial 
sides.  Deep tendon reflexes are 2+ and 
symmetric in the upper extremities.  
Patella is 1+.  The ankle jerks are 
trace.

Range of motion testing of the cervical spine revealed 
forward flexion of 20 degrees, extension of 10 degrees, left 
lateral flexion of 15 degrees, right lateral flexion of 15 
degrees, left lateral rotation of 30 degrees, and right 
lateral rotation of 30 degrees.  According to the examiner, 
the veteran "does have a congenitally fused vertebrae at 4-5 
[and] likely has degenerative changes that result in moderate 
to severe decreased range of motion and impairment."  The 
examiner also remarked as follows:

By history, a concern for radiculopathy 
would be suggested.  However, the 
pattern on examination is more 
consistent with ulnar neuropathy.  It 
does not preclude the presence of a 
coexisting radiculopathy, however, it 
is also possible he has compressive 
ulnar neuropathy.  He could also have a 
carpal tunnel syndrome, although there 
is no wasting in the hand suggesting 
severe compressive neuropathy.  

An electromyogram done in May 2005 found chronic neurogenic 
changes and membrane instability in the C8 myotome on the 
left, and membrane instability in the ulnar innervated 
muscles with acute denervation noted in the bilateral lower 
cervical paraspinals.  VA treatment records dated in October 
2005 also indicate that the veteran is status post 
laminectomy of the right sciatica and that he suffers from 
chronic lower back pain stemming from a 1986 job injury 
covered by Workers' Compensation.

Analysis.  The record contains no evidence of intervertebral 
disc syndrome related to the service-connected congenital 
fusion, C4-C5 vertebrae.  Thus, consideration of the 
veteran's cervical spine disorder under the old and new 
criteria for intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5243.

The record also contains no evidence of any severe limitation 
of motion of the cervical spine prior to September 26, 2003.  
In fact, the veteran is described as suffering from no more 
than mild pain upon extreme range of motion.  Nor is there 
evidence of 15 degrees or less forward flexion of the 
cervical spine, or ankylosis of the cervical spine prior to 
February 7, 2004.  Accordingly, a rating in excess of 20 
percent prior to February 7, 2004, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5235-5242.

C&P examinations done on February 7, 2004, and April 20, 
2005, found the veteran to have approximately 20 degrees of 
forward flexion.  Based on these findings a rating in excess 
of 30 percent is not appropriate.  Likewise, the record 
contains no evidence of ankylosis of the cervical spine.  
Accordingly, a rating in excess of 30 percent since February 
7, 2004, is not warranted at this time.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's cervical spine disorder that would 
take the veteran's case so outside the norm as to warrant an 
extraschedular rating.  Indeed, the February 2004 examiner 
advises that the veteran is "otherwise able to continue 
working and currently is unable to take any pain 
medications."  Nor does the case present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
veteran does complain of chronic lower back pain and pain in 
his wrists and hands in addition to his neck pain, the 
evidence shows that the pain in his lower back, wrists, and 
hands is unrelated to his cervical spine disorder.  
Accordingly, referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in July 2001, August 2003, 
and October 2004 essentially satisfied the duty to notify 
provisions.  VA treatment records have been obtained and made 
a part of the file.  In addition, the veteran has been 
accorded multiple VA examinations for disability evaluation 
purposes.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  


ORDER

A rating in excess of 20 percent prior to February 7, 2004, 
and in excess of 30 percent thereafter is denied for 
congenital fusion, C4-5.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


